DETAILED ACTION
Response to Amendment
This is in response to Applicants amendment filed 04/09/2021 which has been entered. Claims 1, 6-8, 10-12, 17-19 and 21-24 have been amended. Claims 4, 5, 9, 15, 16 and 20 have been cancelled. No Claims have been added. Claims 1-3, 6-8, 10-14, 17-19 and 21-24 are still pending in this application, with Claims 1, 7, 12, 18, 23 and 24 being independent.

Response to Arguments
Applicant’s arguments with respect to Claim(s) 1-3, 6-8, 10-14, 17-19 and 21-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-8, 10-14, 17-19 and 21-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Saini et al (2018/0218729 A1).
As per Claim 1, Saini teaches a method for behavioral pairing in a task assignment system comprising: receiving, by at least one computer processor communicatively coupled to and configured to operate in the task assignment system (Figure 6A – Reference 1521; Page 8, Paragraphs [0096], [0098] and [0099]), information associated with a potential task to be 108; Page 3, Paragraph [0044]).
Saini also teaches receiving, by the at least one computer processor, an actual task associated with the user (Figure 3 – References 310; Page 5, Paragraph [0068]); determining, by the at least one computer processor, an association between the potential task and the actual task (Figure 3 – Reference 312; Page 5, Paragraph [0069]); and assigning the actual task to the agent (Figure 3 – Reference 318; Page 6, Paragraph [0072]).
As per Claims 2 and 13, Saini teaches wherein the task assignment system is a contact center system as described in Claim 1 above.
As per Claims 3 and 14, Saini teaches wherein the receipt of the information occurs prior to a request for the actual task to be assigned to the agent in the task assignment system as described in Claim 1.
As per Claims 6 and 17, Saini teaches wherein the information associated with the potential task is at least one of a geographical location of where the potential task originates and a customer identification of the user initiating the potential task (Page 3, Paragraphs [0048] and [0052]; Page 4, Paragraphs [0057] and [0058]). (Note: Saini describes extracting caller identifying information [automatic number identification – ANI], IP address [location] and retrieving customer data stored in a customer relationship management [CRM] database [customer identification and location information])
As per Claim 7, Saini teaches a method for behavioral pairing in a contact center system comprising: identifying, by at least one computer processor communicatively coupled to and 
Saini also teaches requesting, by the at least one computer processor, in response to the identified request, information associated with the user from the user device upon which contact with the agent is based (Figure 3 – Reference 308 and 310; Page 5, Paragraph [0068]). 
As per Claims 8 and 19, Saini teaches receiving, by the at least one computer processor, the information from the user device as described in Claims 1 and 7 above.
As per Claims 10 and 21, Saini teaches selecting, by the at least one computer processor, the agent based at least in part on the received information (Figure 1 – Reference 124; Page 3, Paragraphs [0051] and [0052]).
As per Claims 11 and 22, Saini teaches selecting, by the at least one computer processor, an agent script or an interaction with the agent based at least in part on the received information (Page 2, Paragraph [0038]). (Note: Saini describes a customer service agent being provided with specialized troubleshooting manuals with detailed troubleshooting steps [i.e. agent script or detailed interaction based on received information]) 
As per Claim 12, Saini teaches a method as described in Claim 1 above. Saini also teaches a system comprising at least one computer processor communicatively coupled to and configured to operate in the task assignment system (Figure 6A – Reference 1521; Page 8, Paragraphs [0096], [0098] and [0099]).
As per Claim 18, Saini teaches a method as described in Claim 7 above. Saini also teaches a system comprising at least one computer processor communicatively coupled to and 1521; Page 8, Paragraphs [0096], [0098] and [0099]). Saini also teaches requesting, in response to the identified request, information associated with the user from the user device upon which contact with the agent is based (Figure 3 – Reference 308 and 310; Page 5, Paragraph [0068]). 
As per Claim 23, Saini teaches a method and a processor as described in Claim 1 above. Saini also teaches a non-transitory processor readable medium; and instructions stored on the medium (Page 5, Paragraph [0063]).
As per Claim 24, Saini teaches a method and a processor as described in Claim 7 above. Saini also teaches a non-transitory processor readable medium; and instructions stored on the medium (Page 4, Paragraph [0063]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Suri et al (2010/0076909 A1), Kennedy et al (2010/0002865 A1), Singh et al (2010/0325216 A1), Varman et al (9,420,103 B1), CAICEDO et al (2015/0046578 A1), Stephenson et al (2018/0176101 A1), Erola et al (2006/0229054 A1) and Fomin et al (8,670,529 B1). Each of these describes systems and methods of providing technical support within a call center environment.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHARYE POPE whose telephone number is (571)270-5587.  The examiner can normally be reached on Monday - Friday 8AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/KHARYE POPE/Examiner, Art Unit 2652  



/AHMAD F. MATAR/Supervisory Patent Examiner, Art Unit 2652